PER CURIAM.
Malcolm Maxwell Ryidu appeals the district court’s order denying relief on his 42 U.S.C.A. § 1983 (West Supp.2002) complaint. We have reviewed the record and the district court’s opinion and find no reversible error. Accordingly, we affirm *666on the reasoning of the district court. Ryidu v. Lancaster, No. CA-01-2950-H (D.Md. Apr. 9, 2002). We dispense with oral argument because the facts and legal contentions are adequately presented in the materials before the court and argument would not aid the decisional process.

AFFIRMED.